    Case 1:18-cv-08377-VM Document 42 Filed 10/21/19 Page 1 of 3
                                                      lJSDC SDNY
                                                      DOCUMENT
UNITED STATES DISTRICT COURT                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                   I! DOC#:      t I,
-----------------------------------x
LINDA A. LACEWELL, in her official                 p;),,\'I E FILED:---,-------
                                                                     /
capacity as Superintendent
of the New York State Department
of Financial Services,

                           Plaintiff,                18 Civ. 8377      (VM)

          against -                                  DECISION AND ORDER

OFFICE OF THE COMPTROLLER OF THE
CURRENCY, and JOSEPH M. OTTING,
in his official capacity as
U.S. Comptroller of the Currency,

                           Defendants.
-----------------------------------x
VICTOR MARRERO, United States District Judge.

        By order dated May 2, 2019, the Court denied the motion

of defendants Office of the Comptroller of the Currency and

Joseph M. Otting,        in his official capacity as United States

Comptroller of the Currency (together, "OCC"), to dismiss the

Administrative Procedure Act            ("APA")    challenge to 5 C. F. R.

Section 5. 20 ( e) ( 1) ( i)   ( the "Regulation") brought by plaintiff

Maria T. Vullo, in her official capacity as Superintendent of

the New York State Department of Financial Services ("DFS") . 1

See Vullo v. Office of Comptroller of Currency, 378 F. Supp.

3d 271,      300   (S.D.N.Y.     2019). 2   In   response   to   the   Court's


1  Maria T. Vullo has since been succeeded as Superintendent by Linda A.
Lacewell, and the case caption has changed accordingly pursuant to Federal
Rule of Civil Procedure 25 (d). (See 0kt. Nos. 32; 35.)
2
  The Court granted OCC's motion to dismiss with respect to DFS's claim
alleging a violation of the Tenth Amendment to the United States
Constitution. See Vullo, 378 F. Supp. 3d at 300.

                                       1
 Case 1:18-cv-08377-VM Document 42 Filed 10/21/19 Page 2 of 3



directive to confer and submit a case management plan,                                    the

parties     negotiated         a     stipulated            final    judgment     in     DFS's

favor,    submitted competing versions on October 7,                             2019, and

now   ask   the     Court      to       decide       which    to   endorse.      (See    "DFS

Proposal," 0kt. No. 40; "OCC Proposal," Dkt. No. 41.)

      The two proposals are nearly identical. Both (1) direct

the   Clerk    of      Court       to    enter       final     judgment    in    favor     of

plaintiff DFS and close the case, and (2) provide that each

party shall bear its own fees and costs.                           (See OCC Proposal at

7; DFS Proposal at 5.)                  However, where DFS proposes that the

Regulation        be    "set        aside        with      respect    to   all     fintech

applicants seeking a national bank charter that do not accept

deposits"      (DFS      Proposal           at       5),     OCC   proposes      that     the

Regulation be set aside more narrowly: only "with respect to

all fintech applicants seeking a national bank charter that

do not accept deposits,                  and that have a nexus to New York

State,    i.e.,     applicants that are chartered in New York or

that intend to do business in New York (including through the

Internet)     in a manner that would subject them to regulation

by DFS."      (OCC Proposal at 7.)                    OCC justifies this proposed

limitation with a           lengthy argument about the propriety of

nationwide injunctions.                 ( See id. at 2-5.)

      Here,    however,        the Court             is not providing injunctive

relief of any kind, nationwide or otherwise. Rather, having

                                                 2
 Case 1:18-cv-08377-VM Document 42 Filed 10/21/19 Page 3 of 3



previously held that DFS         (1)    has standing and (2)       states an

APA claim, see Vullo, 378 F. Supp. 3d at 289, 298, the Court

now grants    judgment -- at the parties'            request -- on that

claim in DFS's favor.        Hence vacatur of the Regulation with

respect to non-depository institutions is the corresponding

remedy the APA prescribes. The Court finds that OCC has failed

to   identify a     persuasive      reason   to   deviate   from    ordinary

administrative law procedure on this score.                 See, ~ ' Am.

Biosci.,    Inc.   v.   Thompson,      269 F.3d 1077,   1084    (D.C.    Cir.

2001)    ("If an appellant has standing                 and prevails on

its APA claim, it is entitled to relief under that statute,

which normally will be a vacatur of the agency's order.").

        For the foregoing reasons, it is hereby

        ORDERED that the proposed final judgment             (Dkt. No.    40)

submitted by Linda A. Lacewell,             in her official capacity as

Superintendent of the New York State Department of Financial

Services, is ADOPTED. A final judgment will be endorsed and

docketed separately.



SO ORDERED.

Dated:      New York, New York




                                            ~
            21 October 2019



                                                   Victor Marrero
                                                      U.S.D.J.

                                        3
